     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 1 of 9



1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     In re: HCV PRISON LITIGATION                    Case No. 3:19-cv-00577-MMD-CLB

7                                                                   ORDER

8

9

10

11   I.    SUMMARY

12         Plaintiffs, a class of people incarcerated and in the custody of Defendant Nevada

13   Department of Corrections (“NDOC”) infected with the Hepatitis-C virus (“HCV”), allege

14   that NDOC violated their Eighth Amendment rights by declining to treat them with direct-

15   acting antiviral (“DAA”) drugs, for non-medical reasons, under the then-effective version

16   of NDOC’s Medical Directive Number 219 (“MD 219”). The Court previously certified

17   Plaintiffs as a class. (ECF No. 21 (“Certification Order”).) Plaintiffs and Defendant

18   subsequently reached a settlement resulting in significantly expanded testing and

19   treatment of HCV within the NDOC system, in part through modifications to MD 219, and

20   jointly moved for a preliminary approval of a consent decree (ECF No. 61), which the Court

21   preliminarily approved (ECF No. 62). The Court then held a fairness hearing on the

22   consent decree. (ECF No. 77 (“Fairness Hearing”).) Because the Court is convinced the

23   proposed consent decree is fundamentally fair, adequate, and reasonable, and as further

24   explained below, the Court approves the proposed consent decree.

25   II.   BACKGROUND

26         The Court incorporates by reference the factual background it provided in the

27   Certification Order, and does not recite it here. (ECF No. 21 at 2-5.) The Court further

28   incorporates by reference the additional background Plaintiffs recited in their supplement
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 2 of 9



1    submitted to the Court in preparation for the Fairness Hearing. (ECF No. 76 at 1-5.) At the

2    Fairness Hearing, both Plaintiffs’ and Defendant’s counsel voiced their strong support for

3    the Court’s approval of the consent decree.

4    III.   LEGAL STANDARD

5           The Court must decide whether to approve the proposed consent decree before it

6    has binding effect because a class action may not be dismissed or compromised without

7    a court’s approval. See Fed. R. Civ. P. 23(e). “Although Rule 23(e) is silent respecting the

8    standard by which a proposed settlement is to be evaluated, the universally applied

9    standard is whether the settlement is fundamentally fair, adequate and reasonable.” Class

10   Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992) (citations and internal

11   quotation marks omitted). Courts in the Ninth Circuit generally consider the following

12   factors in determining whether the settlement is fair, adequate, and reasonable:

13          (1) the strength of the plaintiff's case; (2) the risk, expense, complexity, and
            likely duration of further litigation; (3) the risk of maintaining class action
14          status throughout the trial; (4) the amount offered in settlement; (5) the extent
            of discovery completed and the stage of the proceedings; (6) the experience
15
            and views of counsel; (7) the presence of a government participant; (8) the
16          reaction of the class members of the proposed settlement.

17   Sinanyan v. Luxury Suites Int’l, LLC, Case No. 2:15-cv-00225-GMN-VCF, 2018 WL

18   813864, at *2 (D. Nev. Feb. 8, 2018) (citing In re Bluetooth, 654 F.3d 935, 946 (9th Cir.

19   2011)). Courts often refer to these factors as the Churchill factors. See id. The Court will

20   as well.

21   IV.    DISCUSSION

22          The Churchill factors favor the Court adopting the proposed consent decree. The

23   Court addresses each of the factors below, slightly rephrased to match Plaintiffs’

24   presentation in their supplement. (ECF No. 76.) But first, the Court makes one preliminary

25   finding. The consent decree is effective upon entry of this order, despite the fact that the

26   State of Nevada has only funded the first year of expanded HCV testing and treatment

27   that NDOC agreed to as part of the consent decree at this point in time. More specifically,

28   the Court asked several questions about ¶ 53 of the proposed consent decree at the


                                                   2
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 3 of 9



1    Fairness Hearing, but the Court is satisfied by counsels’ responses to her questions. Said

2    otherwise, the Court finds no conditions precedent prevent the Court from approving the

3    proposed consent decree now.

4           A. Likelihood of Recovery or Success

5           As the Court noted in the Certification Order, Plaintiffs challenge a single, written

6    policy they contend worked the same constitutional injury upon them. (ECF No. 21 at 10.)

7    They also all allege they would have benefitted from DAA treatment, but NDOC refused

8    them treatment for cost or other non-medical reasons. The governing Ninth Circuit caselaw

9    therefore suggests Plaintiffs would have prevailed if this litigation continued.1 See Parsons

10   v. Ryan, 754 F.3d 657, 678 (9th Cir. 2014) (stating that every plaintiff suffers the same

11   constitutional injury when they are exposed to the same policy); Peralta v. Dillard, 744

12   F.3d 1076, 1083 (9th Cir. 2014) (“Lack of resources is not a defense to a claim for

13   prospective relief because prison officials may be compelled to expand the pool of existing

14   resources in order to remedy continuing Eighth Amendment violations.”) (citations

15   omitted). That said, litigation is necessarily uncertain, and as Plaintiffs point out, at least

16   one district court outside the Ninth Circuit found a similar policy did not violate the

17   constitutional rights of incarcerated people in Tennessee. (ECF No. 76 at 5-6.) But overall,

18   this factor favors approving the proposed consent decree.

19          B. Amount and Nature of Discovery or Evidence

20          The parties conducted written discovery, and Plaintiffs retained an expert who

21   reviewed some of the written discovery, which informed Plaintiffs’ approach to negotiating

22   the revised version of MD 219 the parties agreed to as part of the proposed consent

23   decree. (Id. at 6.) Further, Plaintiffs “do not believe that further discovery from Defendants

24   would have resulted in a materially different settlement as the settlement was based on

25

26
            1Indeed,this Court noted the potential serious constitutional issues with a prior
27
     version of MD 219 in deciding to refer a case challenging such policy to the Court’s Pro
28   Bono Program for appointment of counsel. See Griffith v. Aranas, Case No. 3:16-cv-309-
     MMD-VPC, ECF No. 47 (D. Nev. Jan. 9, 2018).

                                                   3
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 4 of 9



1    publicly available medical documents and expert input.” (Id.) Thus, to the extent relevant,

2    this factor also favors approving the proposed consent decree.

3           C. Settlement Terms and Conditions

4           As Plaintiffs’ counsel approached this factor, it contains several important sub-

5    factors. (Id. at 6-9.) The Court agrees with Plaintiffs’ counsel that this factor overall favors

6    adopting the proposed consent decree.

7           But more specifically, the proposed consent decree will benefit the class in two

8    major ways: (a) significantly expanded testing and treatment of HCV within NDOC facilities

9    on an expedited timeline; and (b) it is accompanied by an improved version of MD 219, in

10   the sense that the revised policy will result in more incarcerated people being given access

11   to HCV treatment, because it substantially limits NDOC officials’ discretion to deny or

12   discontinue HCV treatment for non-medical reasons. And as Plaintiffs’ counsel pointed out

13   at the Fairness Hearing, the two benefits work together. NDOC’s commitment to treat

14   particular numbers of incarcerated people each year, and always at a rate that exceeds

15   new cases, reinforces that the practical effect of the new version of MD 219 is that fewer

16   incarcerated people will be denied HCV treatment for non-medical reasons.

17          Moreover, and as Plaintiffs’ counsel outlined at the Fairness Hearing, the revised

18   version of MD 219 agreed to as part of the consent decree contains a number of

19   improvements over the prior version of the policy, which will benefit class members, and

20   weighs in favor of the Court finding the proposed consent decree is fundamentally fair.

21   (ECF Nos. 77 (Fairness Hearing minutes), 78 (demonstrative exhibit showing a side-by-

22   side comparison between the version of MD 219 agreed to as part of the proposed consent

23   decree and the prior version (adopted in November 2019),2 with changes indicated

24   through highlighting).) The specific changes to MD 219 the Court finds are beneficial to all

25

26          2NDOC    made additional (and mostly minor) changes to MD 219 in January 2020.
27   (ECF No. 76-5 at 10.) Plaintiffs’ counsel explained that he used the November 2019
     version for comparison purposes mainly due to the quality of the copy of the January 2020
28   version in their records.


                                                    4
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 5 of 9



1    class members are: (1) it takes case-by-case discretion away from NDOC officials to treat

2    people with HCV differently for non-medical reasons; (2) it provides that all inmates not

3    previously tested will be tested (in the prior version of MD 219, incarcerated people were

4    only tested at intake); (3) it adds guidance for when an inmate should be retested (the

5    prior version did not provide for retesting); (4) many more people will receive DAA

6    treatment as part of NDOC’s commitments reflected in the revised policy; (5) all HCV-

7    positive inmates will receive treatment, regardless of their substance abuse, disciplinary

8    history, or any other non-medical reasons for treatment; (6) it alters the priority system

9    based on APRI scores such that everyone in priority 1 receives treatment within 6 months,

10   and then people in 2 or 3 receive treatment soon thereafter; (7) it provides that all people

11   who have more than 120 days left in their sentence receive treatment, instead of only

12   people who have a year or more left of their sentence; (8) it changes NDOC’s policy such

13   that the maximum possible consequence for noncompliance someone can face is that

14   they will get treatment at the end of their particular priority level instead of no treatment at

15   all; (9) it clarifies that a HCV-positive person can now only be denied DAA treatment if a

16   doctor determines it is not medically recommended; (10) it modernizes the

17   contraindications for treatment section to make them more clear, grounded in medical

18   science, and otherwise improves them by removing nonmedical reasons for denying

19   treatment; (11) it provides for treatment of boarders from other jurisdictions regardless of

20   whether that jurisdiction will take financial responsibility for the treatment (before boarders

21   would only receive treatment if their sending jurisdiction agreed to pay for their treatment).

22   (ECF No. 78 (illustrating these changes using highlighting).) In sum, the Court finds the

23   new version of MD 219 agreed to as part of the consent decree will substantially benefit

24   all class members, and thus contributes to the Court’s finding that the proposed consent

25   decree is fundamentally fair.

26          Plaintiffs’ counsel also addresses the reasonableness of the attorneys’ fees they

27   seek for litigating this case, and for ongoing monitoring while the consent decree remains

28   in effect, under this factor. (ECF No. 76 at 8.) Plaintiffs’ counsel took this case, and several


                                                    5
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 6 of 9



1    individual cases later consolidated for discovery purposes into this one, pro bono. They

2    did not seek any fees in negotiating the initial settlement—to facilitate a settlement that

3    would benefit the class members. (Id.) Now, NDOC has agreed to pay them $160,000

4    (along with documented costs), and both the executive and legislative branches of the

5    Nevada state government have signed off on paying them that amount. (Id.)

6           The attorneys’ fees provided for in the proposed consent decree are more than

7    reasonable. Plaintiffs’ counsel have already litigated this case pro bono for over a year,

8    and agree to monitor NDOC’s compliance with the proposed consent decree for four years

9    without any seeking recovery of additional fees for monitoring. (ECF No. 61-1 at 9-10, 15.)

10   Plaintiffs’ counsel also won their motion for class certification, in which the Court found

11   them adequate representatives and appointed them class counsel. (ECF No. 21 at 13-15.)

12   The fees amount provided in the proposed consent decree is more than reasonable in

13   view of Plaintiffs’ counsels’ competence and the significant amount of work they have

14   performed—and have agreed to keep performing—in this case.

15          D. Recommendation and Experience of Counsel

16          As noted, the Court previously found that both Plaintiffs’ counsel and the proposed

17   class representatives were adequate representatives of the class. (Id.) Plaintiffs’ counsel

18   now recommend the Court approve the proposed consent decree. (ECF No. 76 at 9.) This

19   factor thus also favors approving the proposed consent decree.

20          E. Future Expense and Likely Duration of Litigation

21          “In most situations, unless the settlement is clearly inadequate, its acceptance and

22   approval are preferable to lengthy and expensive litigation with uncertain results.” Riker v.

23   Gibbons, Case No. 3:08-cv-00115-LRH, 2010 WL 4366012, at *4 (D. Nev. Oct. 28, 2010)

24   (quoting 4 Alba Conte & Herbert B. Newberg, Newberg on Class Actions § 11:50 (4th ed.

25   2002)); see also generally id. (approving proposed consent decree in lawsuit about

26   inadequate medical care within an NDOC facility). That is the case here. There is no real

27   question this case would take some time to get to trial, and the expense would accordingly

28   be much greater than if the Court permits the parties to settle now. Further, as Plaintiffs’


                                                  6
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 7 of 9



1    counsel points out, given the number of incarcerated people Defendant is agreeing to treat

2    within the next few years as part of the proposed consent decree, it is likely everyone in

3    NDOC custody currently suffering from HCV will be effectively cured before this case

4    would go to trial. (ECF No. 76 at 9.) This factor also favors approving the proposed consent

5    decree.

6           F. Recommendation of Neutral Parties

7           To the extent this factor is relevant, Plaintiffs’ counsel notes that Nevada Governor

8    Steve Sisolak and Nevada State Assemblywoman Daniele Monroe-Moreno made public

9    statements in support of the proposed consent decree in the process of approving the

10   allocation of funds so that Defendant can comply with its side of the agreement. (Id.)

11   Plaintiffs’ counsel further represents their retained expert would testify that the proposed

12   consent decree is beneficial to the class. (Id.) The Court agrees that these statements

13   favor approving the proposed consent decree.

14          G. Number of Objectors and Nature of Objections

15          Plaintiffs reported that 13 people objected out of the estimated 2,400 members of

16   the class. (Id. at 9-10.) These individuals retain their right to assert their individual claims.

17   Thus, their objections do not substantially detract from the fairness of the proposed

18   consent decree. Moreover, Plaintiffs’ counsel generally observes that most people who

19   requested to opt-out appear to have done so to ensure they can maintain their claims for

20   damages in their individual cases. (Id.) In fact, because Plaintiffs seek only injunctive relief,

21   individuals who fall within the class would still have the right to assert their own claims for

22   damages regardless of whether they opt-out. The Court thus shares Plaintiffs’ counsel’s

23   impression of the nature of the opt-out requests. And because all class members can

24   maintain their individual damages actions even without opting out of the class, the Court

25   does find that these opt-out requests reflect adversely on the fairness of the proposed

26   consent decree. Accordingly, this factor also favors approving the proposed consent

27   decree.

28   ///


                                                    7
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 8 of 9



1           H. Presence of Good Faith and Absence of Collusion

2           In overseeing this case, the Court has observed substantial good faith on both

3    sides, but no evidence of collusion. Moreover, the proposed consent decree was

4    negotiated over multiple days of arms-length settlement conferences facilitated by

5    Magistrate Judge William G. Cobb, along with some associated status conferences. (ECF

6    Nos. 50, 54, 55, 59, 66.) Magistrate Judge Carla L. Baldwin also presided over a number

7    of hearings between the parties. (ECF Nos. 2, 8, 31, 36, 47, 65.) Neither Judge Cobb nor

8    Judge Baldwin indicated to the Court there was any collusion. Plaintiffs also state the

9    parties negotiated in good faith, but without collusion. (ECF No. 76 at 10.) In sum, the

10   proposed consent decree is the product of arms-length negotiations facilitated by the

11   Court. This factor thus also favors granting the proposed consent decree.

12          All of the Churchill factors favor the Court adopting the proposed consent decree to

13   varying degrees. Having considered these factors, the Court finds the proposed consent

14   decree is fundamentally fair, adequate, and reasonable. The Court accepts and adopts it

15   in full. As the Court did on the record at the Fairness Hearing, the Court commends all

16   parties involved in this litigation for reaching a collaborative solution that will effectively

17   cure many sick, incarcerated people who were previously denied HCV treatment—along

18   with HCV-positive people who will enter NDOC’s custody in the future.

19   V.     CONCLUSION

20          The Court notes that the parties made several arguments and cited to several cases

21   not discussed above. The Court has reviewed these arguments and cases and determines

22   that they do not warrant discussion as they do not affect the outcome of the issues before

23   the Court.

24          It is therefore ordered that the parties’ proposed consent decree (ECF No. 61-1) is

25   accepted and adopted in full.

26   ///

27   ///

28   ///


                                                   8
     Case 3:19-cv-00577-MMD-CLB Document 79 Filed 10/29/20 Page 9 of 9



1          The Clerk of Court is directed to administratively close this case upon entry of the

2    consent decree.

3          DATED THIS 29th Day of October 2020.

4

5

6                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                9
